Mr. Justice Barnes delivered the opinion of the court. The only alleged error relied on in the brief and argument of plaintiff in error, defendant below, is that the court directed a verdict for the plaintiffs at the close of all the evidence. The suit was brought to recover rent of plaintiff in error as lessee under a written lease. The lessee was exempt from liability for rent if at any time during the term of the lease, as stated therein, a “city of Chicago saloon license cannot be obtained for these premises.” It is contended that there was testimony tending to support the defense that one could not be obtained. There was evidence tending to show certain futile efforts to obtain one. But such evidence was unavailing in view of positive evidence by defendant’s own witness and agent to the very contrary of its contention. As no other question is involved, the judgment is affirmed. Affirmed.